PER CURIAM.
We affirm the revocation of appellant’s community control. We find, however, that the reasons cited by the trial court in *678support of its decision to depart upward from the guideline recommendation are invalid. The two reasons specified in the trial court’s written order relate either to appellant’s prior criminal history or to her lack of success on probation. In either instance, departures based on such criteria have been disapproved. Tyner v. State, 491 So.2d 1228 (Fla.1986); Lambert v. State, 545 So.2d 838 (Fla.1989).
Remanded for resentencing within the guideline range.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.